t c memo united_states tax_court gregory s watkins and linda watkins petitioners v commissioner of internal revenue respondent daren j barone and colleen r barone petitioners v commissioner of internal revenue respondent docket nos filed date r determined income_tax deficiencies and accuracy-related_penalties for the and tax years under the theory that ps had and exercised dominion and control_over assets held by s_corporations wholly owned by esops in an amended answer r further asserted an increased deficiency relating to an alleged taxable_distribution from a qualified_retirement_plan which r contends occurred when ps acquired the s corporations’ stock from the esops ps filed motions to reconsider the order granting r leave to amend his answer on the grounds that r had knowledge of the complete transaction giving rise to the alleged distribution ps filed motions to dismiss for lack of jurisdiction asserting that the deficiencies were based on partnership items or affected items and that the notices of deficiency were invalid because they were issued before the court’s review of the partnership adjustments was complete ps also filed motions for summary_judgment asserting that collateral and judicial estoppel preclude r from determining the deficiencies further ps filed motions for partial summary_judgment asserting that the statute_of_limitations barred determination of the deficiencies for held ps’ motions will be denied steven r toscher lacey e strachan and richard carpenter for petitioners monica d polo and mistala m cullen for respondent memorandum opinion wherry judge these cases which we have consolidated for purposes of this opinion only are before the court on petitioners’ motions for summary_judgment motions for partial summary_judgment motions to dismiss for lack of jurisdiction and motions to reconsider orders granting respondent’s motions for leave to amend the answers mr carpenter entered an appearance on behalf of linda watkins on date in docket no and an appearance on behalf of colleen r barone on date in docket no but he was not involved in the briefing or arguing of the motions unless otherwise indicated all section references are to the internal continued background these cases and the related litigation have a rather tortuous background at the heart of these cases is the ownership structure of an asbestos removal business set up by petitioners gregory watkins and daren barone much of the factual background underpinning that ownership structure and the reasons behind it can be found in our prior opinion wb acquisition inc v commissioner tcmemo_2011_36 wba cases and much of this background information comes from those factual findings messrs watkins and barone owned an asbestos removal company called watkins contracting inc wci which they purchased from mr watkins’ father in the mid-1990s they sold wci shortly thereafter to rexx environmental corp rexx messrs watkins and barone stayed on with wci as employees rexx began to experience financial difficulties which in turn affected wci’s ability to bond projects because the executives of rexx were unwilling to sign personal guaranties for bonds for wci rexx asked messrs watkins and barone to personally guarantee bonds in exchange for a percentage of profits from the projects eventually rexx asked messrs watkins and barone if they wanted continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure to repurchase wci they were reluctant to do so without a structure in place that would limit their personal exposure ultimately they agreed upon a structure and repurchased wci for approximately one-third of what they sold it for under the new ownership structure wci would be owned by a newly formed c_corporation wb acquisition inc wb acquisition in turn wb partners which was a partnership for federal_income_tax purposes owned wb acquisition two s_corporations djb holding corp djb holding and gsw holding corp gsw holding were partners in wb partners the sole shareholder of djb holding was an employee_stock_ownership_plan djb holding corp esop djb esop in which mr barone was the lone participant similarly mr watkins was the sole participant of gsw holding corp esop gsw esop which was the sole shareholder of gsw holding previous tax_court cases respondent issued notices of final partnership administrative adjustments fpaas to wb partners for the and tax years notices of deficiency to wb acquisition for the and tax years and notices of deficiency to petitioners for their through tax years timely petitions to this court followed and these cases seven in all were consolidated ultimately the fpaas for wb partners and the notices of deficiency for wb acquisition were the subject of the opinion in the wba cases in which we entered a decision on date of importance here are respondent’s concessions in the wba cases which led to the severance of petitioners’ individual income_tax cases respondent conceded that wb partners djb holding gsw holding and the two esops are not shams for federal_income_tax purposes and that djb holding and gsw holding were true partners of wb partners what necessarily follows from these concessions is that messrs watkins and barone are neither direct nor indirect partners in wb partners once petitioners’ cases were severed respondent’s concessions had several consequences first by order dated date we dismissed the and our opinion in the wba cases addressed three consolidated matters wb partners’ challenge to the fpaas docket no wb acquisition’s challenge to the notice_of_deficiency for tax_year docket no and wb acquisition’s challenge to the notices of deficiency for through docket no we had previously severed petitioners’ individual income_tax cases pertaining to alleged deficiencies for tax_year docket nos and and for tax years through docket nos and petitioners’ individual income_tax cases for remain pending this conclusion follows because while the holding corporations are pass- through partners the esop is not and therefore messrs watkins and barone cannot be indirect partners sec_6231 and see also weekend warrior trailers inc v commissioner tcmemo_2011_105 discussing the history and consequences of an esop’s holding the stock of an s_corporation tax years for lack of jurisdiction we found the proposed adjustments stemmed from partnership items which were properly the subject of the partnership proceeding and that the notices of deficiency as to the and tax years were invalid with respect to the tax years however we found that petitioners made a valid sec_6223 election which allowed us to treat partnership items as nonpartnership_items for that year respondent conceded that messrs watkins and barone were not direct partners of wb partners during because they held their interests in wb partners through esops which are not pass-thru partners within the meaning of sec_6231 we found that they were not indirect partners during either accordingly because messrs watkins and barone were neither direct nor indirect partners of wb partners the sec_6223 election became meaningless on date we granted summary_judgment in favor of petitioners and decided that there were no deficiencies or underpayments of income_tax for petitioners’ tax_year respondent moved to vacate those decisions on the grounds that petitioners realized an accession to wealth through their dominion and control_over the funds in the holding corporations we denied these motions but we noted that respondent’s motion to vacate sets forth an argument and related facts that likely would meet the standard required to overcome a motion for summary_judgment unfortunately respondent failed to make such an argument when he had the chance respondent did not appeal our decisions as to the tax_year and they became final current tax_court cases in the current cases respondent seeks to assert the dominion and control theory that he advanced too late for petitioners’ tax years in notices of deficiency dated date respondent determined deficiencies and penalties as follows couple the barones the watkinses year deficiency dollar_figure big_number big_number big_number sec_6662 penalty dollar_figure dollar_figure dollar_figure dollar_figure the deficiencies stem from other income of dollar_figure and dollar_figure that respondent alleges both couples received for the and tax years respectively these items of other income as petitioners emphasize bear a remarkable similarity to distributions made by wb partners to djb holding and gsw holding in those tax years dollar_figure to each partner for and dollar_figure to each partner for by way of explanation the notices of deficiency include the following cursory statements it has been determined that you failed to report gross_income of dollar_figure and dollar_figure for the tax years ending date and date respectively gross_income includes all accessions to wealth from actual receipt and or constructive receipt of income income is constructively received when it is credited to your account unconditionally set apart for you or otherwise made available so that you could draw upon it at any time petitioners timely petitioned this court for redetermination on date both couples lived in san diego county california at that time after petitioners filed their motions for summary_judgment motions for partial summary_judgment and motions to dismiss for lack of jurisdiction respondent filed his responses objecting to the motions and both parties filed memoranda of law in support of their positions while these motions were pending we granted respondent’s motions on date for leave to amend the answers unwinding the esop in petitioners decided to unwind the esop ownership structure on date the esops entered into agreements with the respective s_corporations in which each of the s_corporations agreed to purchase and redeem its shares of stock held by the respective esop for roughly dollar_figure the parties executed these agreements on the same day also on the same day messrs watkins and barone were granted and immediately exercised their rights under stock_option agreements to purchase shares of stock from their respective s_corporations for dollar_figure per share in his amended answers respondent seeks to recharacterize these transactions as taxable_distributions from a qualified_retirement_plan resulting in taxable_income equal to the amount of retained earnings_of gsw holding and djb holding a hearing was held in san diego california on date i motion to reconsider discussion on date we granted respondent’s motions for leave to amend the answers over petitioners’ objections respondent’s amended answers alleged that petitioners failed to report income from the transaction unwinding the esop structure which respondent alleges should be recast under the step_transaction_doctrine as a taxable early distribution from a qualified_retirement_plan evidently respondent contends in the alternative that the redemption and option exercise was a prohibited_transaction and issued notices of deficiency predicated on that contention to messrs watkins and barone for tax years through this argument is now the subject of a different set of cases docket nos and we granted these motions in part on the basis of respondent’s representation that while he was aware of the redemption of the shares from the esops he was not aware of the granting and exercising of the stock_options by messrs watkins and barone petitioners now cry foul and allege that respondent’s representation was inaccurate because respondent was aware of both the redemption transaction and the granting and exercising of the stock_options petitioners base their motions for reconsideration on that alleged misrepresentation in his memorandum of authorities in the watkinses’ case filed in support of his motion for leave to amend respondent stated the redemption of stock by gsw holding corporation from gsw holding corporation esop is just one step of the transaction at issue as stated above the amendment alleges a complex abusive transaction petitioners engaged in and failed to disclose the fact that respondent was aware of the redemption is different than respondent being aware of the entire transaction without knowledge of the entire transaction respondent was not aware of the subsequent tax consequences substantially identical language appears in the memorandum filed in the barones’ case at the time and in the context in which the statement was made we read this this representation among others led us to conclude that respondent had not unduly delayed asserting the legal theory added in his amended answers we also found that petitioners would suffer no surprise unfair disadvantage or material prejudice from the amendment because the relevant information had been in petitioners’ hands all along and ample time remained before trial language to mean that respondent while aware of the redemption was not aware of the granting and exercising of the stock_options petitioners attached to their motions to reconsider documents that show respondent was aware of at least some of the facts surrounding the stock_options respondent admits as much but states that what he meant by those statements was that he was not aware of the whole transaction and without such knowledge was not aware of the subsequent tax consequences generally leave to amend a pleading shall be freely given when justice requires rule a 548_f3d_729 9th cir p ublic policy strongly encourages courts to permit amendments donnora v commissioner tcmemo_1998_187 the court looks to the facts and circumstances surrounding the request to determine whether justice requires such an amendment 84_tc_985 a number of factors come into play inter alia the timeliness of the motion for leave to amend the reasons for the delay including the possibility of bad faith whether the moving party had sufficient prior opportunity to allege the matter contained in the requested amendment and undue prejudice to the opposing party see 371_us_178 84_tc_355 n when deciding whether to permit an amendment to a pleading the court asks whether an excuse for delay exists and whether the opposing party would suffer unfair surprise disadvantage or prejudice 91_tc_344 but motions to reconsider are not the appropriate vehicle for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party 110_tc_440 our reasoning set forth in the order granting respondent’s motion for leave to amend the answers was sound petitioners’ principal basis for reconsideration is that respondent misrepresented that he was not aware of the transaction respondent’s counsel as an officer of the court maintains that respondent was not aware of the full transaction and could not have been aware of the full transaction and its impact on petitioners’ federal_income_tax liability when the notices of deficiency were issued or the original answer was filed thus petitioners’ motions for reconsideration will be denied ii motion to dismiss for lack of jurisdiction we turn next to petitioners’ motions to dismiss for lack of jurisdiction because if we lack jurisdiction we need not decide the motions for summary_judgment and partial summary_judgment petitioners’ motions to dismiss for lack of jurisdiction state that the court lacks jurisdiction because the adjustments in the notices of deficiency giving rise to this litigation are attributable to partnership items of wb partners petitioners allege that respondent is attempting to reallocate partnership income from the s_corporations to petitioners or asserting that wb partners is a sham which should have been done in the partnership proceeding consequently according to petitioners the notices of deficiency are invalid respondent counters that what he seeks to assert are not partnership items but rather independent sources of income the unified_audit and litigation provisions of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite currently codified at sec_6221 through provide that the tax treatment of any partnership_item and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level sec_6221 if the partnership seeks readjustment of the commissioner’s adjustments any notice_of_deficiency to the individual partners that purports to determine deficiencies based on partnership adjustments or affected items is invalid if sent before the readjustment of the partnership adjustments is final 114_tc_519 in this case respondent issued the notices of deficiency before the partnership items of wb partners had been readjusted because the court had yet to issue a final_decision in the partnership action petitioners allege that respondent’s theory--that petitioners exercised dominion and control_over the funds of the s corporations--is merely a restatement of a previously litigated issue--that wb partners was a sham_partnership or alternatively that messrs watkins and barone are partners of wb partners whether a partnership is a sham is a partnership_item 655_f3d_1060 9th cir aff’g tcmemo_2009_104 as to their alternative proposition petitioners contend that respondent’s theory necessarily requires a finding that messrs watkins and barone received the distributions sec_301_6231_a_3_-1 proced admin regs respondent counters that the adjustments in the notices of deficiency are not partnership items in fact respondent conceded in the prior litigation and concedes in this litigation that wb partners the s_corporations and the esops are not shams according to respondent the adjustments simply reflect the fact that petitioners had dominion and control_over the s corporations’ funds and therefore had an accession to wealth respondent is not arguing that there is a constructive_dividend or a distribution from the s_corporations or wb partners we agree that partnership items are not involved here the fact that the funds may have at some point come from a distribution from wb partners to gsw holding and djb holding does not make petitioners’ alleged use of the funds for personal gain necessarily a partnership_item respondent is not saying that messrs watkins and barone had dominion and control_over the funds of wb partners rather respondent alleges messrs watkins and barone had dominion and control_over the funds of the s_corporations thus the alleged item_of_income adjusted in the notice_of_deficiency is not a partnership_item and we have jurisdiction petitioners however also seem to argue that if respondent’s determinations are not determinations based on partnership items then those determinations are so vague as to render the notice_of_deficiency invalid for the court to have jurisdiction a petition must be filed in response to a valid notice_of_deficiency 814_f2d_1363 9th cir rev’g 81_tc_855 84_tc_248 for a notice_of_determination to be valid the commissioner must consider information that relates to a particular taxpayer before it can be said that the commissioner has ‘determined’ a ‘deficiency’ in respect to that taxpayer scar v commissioner f 2d pincite in support of the proposition that these notices of deficiency are invalid petitioners cited at the hearing a district_court case that they argue stands for the proposition that an estimate in a notice_of_deficiency is not a valid determination see 58_fsupp2d_734 s d tex in estate of weller the internal_revenue_service irs issued an fpaa to a partnership disallowing losses id pincite the adjustment became final and the irs issued a notice_of_deficiency to a taxpayer-partner determining penalties on the taxpayer’s share of the disallowed losses id pincite the notice_of_deficiency based the penalty on the entirety of the partner’s share of the disallowed losses rather than the amount of losses actually claimed by the partner on his tax returns on which the taxpayer claimed only half of the losses id the district_court found that the irs failed to examine the taxpayer’s returns and made an estimate based on the partnership’s return rather than a determination based on the information within the irs’ possession id pincite petitioners point out that the amounts taxed to them are exactly the amounts of the distributions from wb partners to the s_corporations thus their argument goes respondent is merely asserting a deficiency based solely on the returns of another taxpayer without actually examining petitioners’ returns but respondent’s notice_of_deficiency is not based solely on the partnership returns rather respondent argues that he based the notice on the facts within his possession as to petitioners’ control and use of funds accordingly we will deny petitioners’ motion to dismiss for lack of jurisdiction iii motion for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 a party moving for summary_judgment bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party 85_tc_812 where a motion for summary_judgment has been properly made and supported by the moving party the nonmoving party may not rest upon the mere allegations or denials contained in that party’s pleadings but must by we note as the supreme court has recently affirmed that the court has an independent obligation to determine its jurisdiction over a case and that questions about jurisdiction can be raised at any time henderson ex rel 131_sct_1197 we exercise jurisdiction here not merely because the grounds stated in petitioners’ motion do not persuade us that we lack jurisdiction but also because we have independently determined that we have jurisdiction affidavits or otherwise set forth specific facts showing that there is a genuine dispute for trial rule d summary_judgment may be appropriate where evidence submitted by the nonmoving party is merely colorable or not significantly probative 477_us_242 petitioners move for summary_judgment on the grounds that respondent is estopped from asserting the alleged deficiencies because of orders issued in barone v commissioner t c dkt date and watkins v commissioner t c dkt date and the opinion issued in the wba cases petitioners assert that both the collateral_estoppel and judicial estoppel doctrines apply in this case according to petitioners because respondent is estopped from asserting that messrs watkins and barone were partners and that the distributions from wb partners to the s_corporations were actually distributions to them then respondent’s determination cannot stand especially where respondent provided no proof of an alternative theory under the doctrine_of collateral_estoppel once an issue of fact or law is ‘actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation ’ bussell v commissioner t c quoting 440_us_147 collateral_estoppel is a judicially created equitable doctrine whose purposes are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action 109_tc_235 citing montana u s pincite and 627_f2d_996 9th cir collateral_estoppel may be utilized in connection with matters of law matters of fact and mixed matters of law and fact 91_tc_273 for the court to apply collateral_estoppel the following five conditions must exist the issue in the second suit must be identical in all respects with the issue decided in the first suit the issue in the first suit must have been the subject of a final judgment entered by a court of competent jurisdiction the person against whom collateral_estoppel is asserted must have been a party or in privity with a party in the first suit the parties must actually have litigated the issue in the first suit and resolution of the issue must have been essential to the prior decision and the controlling facts and applicable legal principles must remain unchanged from those in the first suit bussell v commissioner t c pincite see also 90_tc_162 aff’d 904_f2d_525 9th cir judicial estoppel is also available to this court and should be used in appropriate circumstances 100_tc_17 judicial estoppel differs from collateral_estoppel in that there is no need for privity of parties or detrimental reliance id pincite the purpose of judicial estoppel is to prevent parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept id in determining whether to invoke the doctrine_of judicial estoppel courts look to several factors such as whether a party’s later position is ‘clearly inconsistent’ with its earlier position whether the party has succeeded in persuading a court to accept that party’s earlier position and whether the party would derive an unfair advantage or impose an unfair detriment on the opposing party if not estopped new 532_us_742 petitioners assert that respondent is judicially and collaterally estopped from relitigating whether messrs watkins and barone were direct or indirect partners of wb partners and respondent is judicially estopped from relitigating whether wb partners the holding corporations and the esops should be respected for federal_income_tax purposes in support of their motion petitioners attach the court’s decision in docket no with respect to wb partners’ tax years through which decided that wb partners made monetary distributions to its two partners totaling dollar_figure in and dollar_figure in and petitioners’ notices of deficiency in which respondent determined increases to income of dollar_figure and dollar_figure for both couples these increases to income are equal to the amounts of the distributions wb partners made to the s_corporations according to petitioners respondent’s notices of deficiency take the distributions from wb partners to the s_corporations and reallocate it to petitioners which in their view necessitates a finding that the s_corporations were shams or that petitioners were partners in wb partners petitioners insist that unless respondent is arguing for one or both of these findings--arguments that he is estopped from making--he has not shown where the alleged income came from respondent contends the determinations are not based on shamming wb partners or on a determination that messrs watkins and barone were partners of wb partners respondent therefore argues that it is unnecessary for us to address the judicial and collateral_estoppel arguments because he is not making the arguments that petitioners claim he is estopped from making simply put respondent argues that messrs watkins and barone had control of the funds in their s_corporations and exercised complete control and dominion over and made personal_use of those funds such that petitioners had an accession to wealth 348_us_426 respondent lists a series of facts in his opposition to petitioners’ motions that allege the extent of messrs watkins’ and barone’s control and use of the s corporations’ funds specifically respondent asserts that messrs watkins and barone used the funds and assets of gsw holding and djb holding to pursue personal investment decisions to support their lifestyle and to pay for personal expenses as well as keeping the funds available to cover personal financial obligations with respect to mr barone respondent references the record in the wba cases where mr barone testified about a rolls royce and real_property djb holding purchased the rolls royce and mr barone drove it djb holding paid some expenses associated with what mr barone testified was an investment referred to as the herschel property though he did say he stayed there for an amount of time not revealed by the record finally respondent states that mr barone testified that he planned to use djb holding assets to cover personal of course the court realizes it is not unheard of for a corporation to provide its executives premier company cars see eg brallier v commissioner tcmemo_1986_42 rolls-royce and race cars miller v commissioner tcmemo_1982_491 mercedes perrotto v commissioner tcmemo_1977_99 cadillac obligations under bonds issued with respect to the contracting business mr barone’s testimony however reveals not that he intended to use the assets to cover personal obligations but rather that he was attempting to protect some of his cashflow and his business_assets from prospective personal creditors respondent has set forth specific facts to raise a genuine dispute of material fact as to whether the funds of the s_corporations were used to pursue personal investment opportunities and to pay personal expenses furthermore we do not believe that respondent is making an argument here that contradicts his concessions in the wba cases iv motion for partial summary_judgment petitioners’ motion for partial summary_judgment alleges that as to the tax_year respondent issued the notice_of_deficiency after the period of limitations expired respondent asserts that the six-year statute_of_limitations applies because petitioners’ returns omitted from gross_income amounts in excess of of the amounts reported sec_6501 for individual taxpayers gross_income includes the taxpayer’s share of gross_income from partnerships or s_corporations 119_tc_140 benson v commissioner tcmemo_2006_55 slip op pincite aff’d 560_f3d_1133 9th cir petitioners do not dispute that the amounts allegedly omitted exceed of the gross_income shown on their returns rather they contend they adequately disclosed the items of income for the purposes of sec_6501 an item_of_income is not omitted from gross_income if the taxpayer discloses the income in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item sec_6501 the disclosure does not need to be a detailed revelation of every fact underlying the transaction 98_tc_341 aff’d in part rev’d in part on other grounds 998_f2d_567 8th cir accord quick trust v commissioner 54_tc_1336 aff’d 444_f2d_90 8th cir but the disclosure does need to be sufficiently detailed to apprise respondent and her agents as to the nature and amount of the transaction so that a decision as to whether to select the return for audit may be a reasonably informed one estate of frane v commissioner t c pincite whether disclosure has sufficiently alerted the commissioner is a question of fact 90_tc_702 in petitioners unwound the esop ownership structure by the end of the tax_year they owned the s_corporations thus they attached to their returns information statements reflecting items of income and loss from the holding corporations the holding corporations in turn attached to their returns information statements reflecting items of income and loss from the partnership petitioners contend that when we look at all these returns the items of income alleged by respondent to have been omitted are clearly disclosed for his part respondent believes these returns do not adequately disclose petitioners’ dominion and control_over the s corporations’ assets and their personal_use of those assets the parties’ dispute raises genuine issues of fact and summary_judgment is therefore inappropriate the court has considered all of petitioners’ and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and concessions by the parties appropriate orders will be issued
